Citation Nr: 0416612	
Decision Date: 06/24/04    Archive Date: 06/30/04

DOCKET NO.  03-26 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for right trochanteric 
bursitis, currently evaluated as 10 percent disabling.


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1978 to July 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2002 rating decision issued by the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) located in Montgomery, Alabama.



FINDINGS OF FACT

1.  All evidence requisite for an equitable disposition of 
the veteran's claim has been developed and obtained, and all 
due process concerns have been addressed.

2.  The veteran's right hip condition is manifested by 
subjective complaints of pain with objective evidence of 
minimal limitation of motion of the hip.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for right trochanteric bursitis have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
4.3, 4.7, 4.10, 4.40, 4.59, 4.71a, Diagnostic Codes 5252, 
5253 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board must address the notice and 
duty to assist requirements of VA as originally set out in 
the Veterans Claims Assistance Act of 2000 (VCAA), since 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A.  In this 
regard, VA must notify the claimant of evidence and 
information necessary to substantiate her claim and inform 
her whether she or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2003); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  After receipt of her 
increased rating claim, the RO issued a letter to the veteran 
in August 2002 in which she was notified that she need to 
submit evidence that her service-connected condition had 
worsened.  The letter also informed her that VA would make 
reasonable efforts to obtain medical records, employment 
records, and records from other Federal agencies as long as 
she provided VA with enough information about the records so 
that a request could be made.  The February 2002 letter also 
informed her that it was still her responsibility to make 
sure that VA received all requested records.  She was 
reminded of VA's duty to assist with her claim in September 
2003.  The letter again informed her that VA would make 
reasonable efforts to obtain evidence on her behalf.  
Accordingly, the Board considers the VA's notice requirements 
have been met in this case.
 
VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  The veteran was afforded a VA examination in 
September 2002.  See 38 C.F.R. § 3.159(c)(4) (2003).  The 
resulting report has been obtained.  The veteran has 
indicated that she receives treatment for her service-
connected disability solely at a VA medical facility.  Her VA 
medical records have been associated with her claims folder.  
The veteran has not identified evidence that is not of 
record.  Therefore, the Board concludes that no further 
assistance to the veteran regarding development of evidence 
is required, and further development assistance would be 
otherwise unproductive and futile.  See 38 U.S.C.A. 
§ 5103A(b)(3) (West 2002); McKnight v. Gober, 131 F.3d 1483 
(Fed. Cir. 1997).

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities (Schedule).  To evaluate the severity of a 
particular disability, it is essential to consider its 
history.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
38 C.F.R. §§ 4.1, 4.2 (2003).  However, where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, only the present level of 
disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability to make a more accurate evaluation under 38 C.F.R. 
§ 4.2, the regulations do not give past medical reports 
precedence over current findings.  See Francisco v. Brown, 7 
Vet. App. 55 (1994).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 
38 C.F.R. § 4.7 (2003).

Any reasonable doubt regarding the degree of disability will 
be resolved in favor of the claimant.  38 C.F.R. § 4.3 
(2003).  The determination of the merits of the claim must be 
made as to whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  The Board notes that 
evidence supporting a claim or being in relative equipoise is 
more than evidence that merely suggests a possible outcome.  
Instead, there must be at least an approximate balance of 
positive and negative evidence for the veteran to prevail.  
Id. at 56.

The veteran argues that her service-connected right hip 
bursitis warrants a higher disability rating.  Under 
Diagnostic Code 5019, bursitis is to be rated based upon the 
limitation of motion of the affected part.  38 C.F.R. § 
4.71a, Diagnostic Code 5019 (2003).  

Limitation of flexion of the thigh to 45 degrees warrants a 
10 percent evaluation.  A 20 percent rating requires that 
flexion be limited to 30 degrees.  A 30 percent evaluation 
requires that flexion be limited to 20 degrees.  A 40 percent 
evaluation requires that flexion be limited to 10 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5252 (2003).

Limitation of abduction of the thigh warrants a 20 percent 
rating when motion is lost beyond 10 degrees.  38 C.F.R. § 
4.71a, Diagnostic Code 5253 (2003).

The standard ranges of motion of the hip are zero degrees 
extension, 125 degrees flexion, and 45 degrees abduction.  38 
C.F.R. § 4.71, Plate II (2003).

The September 2002 VA examination report reveals that the 
veteran complained of pain, weakness, stiffness, swelling, 
instability, and giving away.  She denied locking, heat, and 
redness.  She stated she had fatigability and lack of 
endurance.  She indicated that she took methocarbamol and 
naproxen for her hip condition and was supposed to use a 
cane, although she had lost her cane the preceding month and 
needed to obtain another.  The report also reflects that she 
indicated that she was not able to stand on her feet at work 
and that she had flare-ups with over activity, resulting in 
additional functional limitation of 5 percent.  In 
comparison, the report reflects that physical examination of 
the veteran revealed no objective evidence of painful motion, 
edema, effusion, instability, weakness, tenderness, redness, 
heat, abnormal movement, or guarding of movement.  Her gait 
appeared normal and she did not have an unusual shoe-wear 
pattern.  She did not use a cane or appliance at the 
examination.  

The report shows that the veteran had 95 degrees of flexion 
on the right and 104 degrees of flexion on the left.  
Extension was to 25 degrees on the right and 28 degrees on 
the left..  She had 20 degrees of adduction on the right and 
22 degrees on the left.  Abduction was to 40 degrees on the 
right and 43 degrees on the left.  Internal rotation was 32 
degrees to the right, 36 degrees to the left.  The 
examination report contains a diagnosis of arthralgia of the 
right hip with loss of function due to pain.  X-ray report 
showed no significant abnormality.

Her VA treatment records have been reviewed.  A March 2002 VA 
medical record reflects that the veteran reported a change in 
her ability to ambulate and she stated that she needed a cane 
to walk.  She complained of chronic hip pain for which she 
did not take over-the-counter pain medication.  The record 
reflects that she was prescribed methocarbamol, a muscle 
relaxant.  A trial study for naproxen, a nonsteroidal anti-
inflammatory analgesic agent, was authorized.  Her VA 
treatment records show- that the pain medication was not 
extended beyond the authorized trial period.

Here, the veteran specifically argues that she is entitled to 
a 30 percent disability rating.  In contrast, the September 
2002 VA examination report reflects that while the veteran 
did have some limitation of motion of her right hip, her 
range of motion is not such that she would be entitled to a 
compensable disability rating for her service-connected right 
hip disability.  For a compensable disability rating, the 
evidence would have to show hip flexion limited to 45 degrees 
or extension limited to 5 degrees.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5251, 5252 (2003).  The September 2002 
examination report reflects 95 degrees of flexion and 25 
degrees of extension.  The examination report indicates that 
motion stopped when pain began.  This minimal, noncompensable 
limitation of motion, combined with the veteran's complaints 
of additional functional limitation due to pain is the 
foundation of her current 10 percent disability rating.  
Therefore, the Board must consider whether the veteran's 
functional limitation more closely approximates the criteria 
for a higher disability rating.  Based on the medical 
evidence of record, the Board must answer in the negative.

Specifically, an evaluation of any musculoskeletal disability 
must include consideration of the veteran's ability to engage 
in ordinary activities, including employment, and of 
impairment of function due to such factors as pain on motion, 
weakened movement, excess fatigability, diminished endurance, 
or incoordination.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Here, while the 
veteran indicates that she needed a cane to ambulate, the 
September 2002 examination report reflects that she had a 
normal gait without the cane.  She also complained of pain, 
weakness, stiffness, swelling, instability, and giving away 
during her September 2002 examination.  In contrast, the VA 
examiner specifically indicated in the examination report 
that there was no objective evidence of painful motion, 
edema, effusion, instability, weakness, tenderness, redness, 
heat, abnormal movement, or guarding of movement.  Nor did 
she have an unusual shoe-wear pattern.  Accordingly, the 
Board concludes that the competent medical evidence of record 
does not reflect objective evidence of a disability picture 
which more closely approximates functional limitation of 30 
degrees of right hip flexion or abduction of the thigh lost 
beyond 10 degrees.  As such, the veteran's right hip 
disability picture does not more closely approximate the 
criteria for a disability rating in excess of her current 10 
percent disability rating based on limitation of motion.  See 
38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5252, 5253 (2003).

Nor does the evidence of record reflect functional limitation 
that approximates ankylosis of the hip.  See Lewis v. 
Derwinski, 3 Vet. App. 259 (1992) (Ankylosis is defined as 
immobility and consolidation of a joint due to disease, 
injury, or surgical procedure.).  The medical evidence of 
record specifically shows that the veteran was able to move 
her right hip.  Therefore, a disability rating in excess of 
her current 10 percent disability rating is not warranted 
under Diagnostic Code 5250.  38 C.F.R. § 4.71a (2003).

In short, the Board concludes that the preponderance of the 
evidence is against the veteran's increased rating claim.  
The Board notes that the benefit-of-doubt rule does not apply 
when the preponderance of the evidence is against claim.  
Ortiz v. Principi, 274 F. 3d 1361, 1365 (Fed. Cir. 2001).

In reaching this decision, the Board notes that the veteran's 
disability picture does not present manifestations that could 
be regarded as presenting an exceptional or unusual 
disability and the evidence is not reflective of factors that 
take it outside of the norm.  See Moyer v. Derwinski, 2 Vet. 
App. 289, 293 (1992); see also Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993) (noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired).  Accordingly, the Board finds that the disability 
at issue does not warrant referral for the assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b) 
(2003).


ORDER

An increased rating for right trochanteric bursitis is 
denied.



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



